Citation Nr: 1701556	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  16-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to May 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased disability rating for bilateral hearing loss and tinnitus.

In a letter accompanying the July 2015 Notice of Disagreement, the Veteran referenced his service-connected tinnitus in conjunction with a detailed description of his hearing loss disability, but he did not list the evaluation for tinnitus as an RO determination with which he had disagreement.  The Board also notes that the currently assigned 10 percent evaluation for tinnitus is the maximum available schedular evaluation, and the Veteran has not in any way asserted that an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  The appeal is thus limited to the matter described below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

For the period on appeal, audiometric testing showed hearing of, at worst, Level II in the right ear and Level II in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the veteran is expected to provide. Ideally, the notice should be provided to the veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Id.  Therefore, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA afforded the Veteran a VA examination in July 2015.  The examiner considered the relevant history of the Veteran's hearing loss and tinnitus, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  The Board finds that the July 2015 examination is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  All necessary action has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

By way of procedural background, the Veteran was initially granted service connection for hearing loss in an August 2003 rating decision.  The Veteran was evaluated at a zero percent disability rating, effective March 31, 2003.  In May 2015, the Veteran filed a claim for an increased disability rating for bilateral hearing loss.  The RO denied an increased rating in a July 2015 rating decision, and the Veteran's bilateral hearing loss evaluation remained at a zero percent disability rating, effective March 31, 2003.  As discussed in detail below, the Board finds that an increased rating for the appeals period for bilateral hearing loss is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart extends Fenderson to all increased rating claims.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII (2016).  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2016).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In this case, the Veteran seeks entitlement to a compensable disability rating for bilateral sensorial hearing loss. 

The Veteran underwent a private audiological examination in March 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
       10
20
30
40
55
LEFT
10
20
35
50
65

The Veteran's puretone threshold averages were 36.25 decibels in the right ear and 42.5 decibels in the left ear. Speech recognition was 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with moderate hearing loss and excellent speech discrimination.

Application of the results from the March 2015 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in the worse right ear and Level I in the better left ear, a 0 percent evaluation is assigned under Table VII. 38 C.F.R. § 4.85.  

The Veteran also underwent a VA audiological examination in July 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
       15
25
30
45
60
LEFT
20
25
40
55
65

The Veteran's puretone threshold averages were 40 decibels in the right ear and 46 decibels in the left ear. Speech recognition was 88 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

Application of the results from the July 2015 VA examination to Table VI in 
38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in the worse right ear and Level II in the better left ear, a 0 percent evaluation is assigned under Table VII. 38 C.F.R. § 4.85.  

Upon review of all the evidence of record, the Board finds that, for the period on appeal, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level II hearing impairment of the right ear and Level II hearing impairment of the left ear.  See July 2015 VA examination report.  In addition, puretone thresholds at each of the four specified frequencies were not 55 decibels or more in a VA examination report of both ears; as such, an exceptional pattern of hearing impairment was not shown.  As such, a rating in excess of 0 percent for the appeals period is not warranted. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The March 2015 private examiner stated that "the patient functions pretty well and probably has a few hearing issues affecting his quality of life."  In support of this conclusion, the examiner referenced the Veteran's good speech discrimination scores.  The July 2015 examiner also addressed the functional impact of the Veteran's hearing loss, noting that the Veteran watched closed captioned television and had difficulty understanding people during conversations.  The Board finds that this is sufficient to comply with the applicable VA policies.  Martinak, 21 Vet. App. at  447.  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record. 

It is noted that the Veteran reports trouble with his hearing and ability to understand others.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See C.F.R. § 3.321(b) (2016).  The symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplate by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008);  38 C.F.R. § 3.321(b)(1).  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating for his bilateral hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, 3 Vet. App. at 345.

For these reasons, the Board finds that a compensable rating for bilateral hearing loss is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


